4. Amendment of Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders of Member States and those whose nationals are exempt from that requirement (
Mr President, I would like to make an announcement to the House.
The Taiwanese Government has informed the Council, via the permanent representations, Parliament and the Commission, that from today, 11 November, it is establishing visa exemptions for Cyprus, Bulgaria and Romania. Consequently, all 27 EU countries can enter Taiwanese territory without a visa.
When the House votes in a moment, Mr President, I will take the opportunity to congratulate all the political groups for the support that they have given to this matter, as well as the Taiwanese people, the Taiwanese authorities, and their extremely strong diplomatic team.